MOOKE, Judge
Defendant came before the Court upon a motion that the Court allow costs to the defendant, and the Court having heard the argument of both sides denied the motion on the ground that the action as filed was an action of an equitable nature and, therefore, the defendant’s counterclaim in that action, although asserted to be a legal action, was also an action of an equitable nature, and that in such actions the awarding of costs is discretionary with'the Court.
The Court is of the opinion that, due to the entire nature of this case, equity requires that each side pay its own costs and attorneys fees, and that the opinion entered herein should be supplemented to the effect that upon the hearing of this motion, it was brought to the attention of the Court, by both sides, that the water heater of the value of $160.00 for which judgment was given, now having been used for approximately two years, and not now being of the same value as it was when the defendant was entitled to the same, should now be paid for by plaintiffs at its then value, to wit: $160.00, instead of returned to defendants.
It is therefore the order of the Court that, in accordance with the foregoing opinion, no costs or attorneys fees, or recovery of any kind, is awarded to either party, except judgment for the $160.00 as outlined herein.